Caton, C. J. On the 23rd of September,. 1852, A. Pratt, by indenture, agreed to sell and convey to D’Wolf, or his assigns, several parcels of land for the gross sum of four thousand and fifty dollars, all on time except one hundred dollars; and D’Wolf, by the same instrument, agreed to pay the purchase money as therein stipulated. On the 23rd of September, 1853, Pratt agreed that certain covenants with one Parker, should be performed on the 10th of October, 1853, and upon his failure to do so, was to forfeit and pay the sum of one thousand dollars as stipulated damages, to secure which, he deposited with Brown and Hurd the obligation of D’Wolf to pay him the purchase money, and they were authorized to deliver it to Parker, in case Pratt failed to perform or to pay the thousand dollars. And Parker was authorized to sell this contract of D’Wolf, in open market, and thus raise the money with which to pay himself the thousand dollars. Before the 11th of October, 1853, Pratt, alleging that he had been defrauded by Parker, forbade Brown and Hurd delivering the contract, which had been deposited with them, to Parker. On the 15th of January, 1853, Stone purchased of D’Wolf fifteen acres, part of the premises which Pratt had sold and agreed to convey to D’W olf. Brown and Hurd delivered the contract which Pratt had left with them, as above stated, to Parker, who, on the 28th of January, 1854, sold it in pursuance of his original contract with Pratt, and Stone became the purchaser for one thousand dollars, which was just sufficient to pay the forfeiture provided for in the contract between Pratt and Parker. Stone, insisting that by the purchase of the contract, he was entitled to recover the money due thereon in place of Pratt, and that Pratt was thereby in effect fully paid the purchase money for which he had agreed to convey the premises sold to D’Wolf, filed this bill to compel Pratt to convey to him the fifteen acres, which he had purchased of D’Wolf, parcel of that which D’Wolf had bought of Pratt. With the view we take of the case, it is unnecessary to advert to the sale of the premises by A. Pratt to J. Pratt. It is a well settled rule of law, that an entire contract cannot be divided so as to compel a party to perform it in parcels, either to different persons or at different times. When D’Wolf sold a part of the premises to Stone, he could not thereby impose the legal obligation upon Pratt to convey that portion to Stone, and the balance to himself. That would be making it in fact two contracts instead of one. It was asking him to make satisfaction to two instead of one. In case of disagreement it exposed him to two prosecutions instead of one, and required him to make two deeds instead of one. This is a hardship which the common law will never allow to be imposed upon a promisor or an obligor. Nor is this principle of the common law ignored by courts of equity, although in exceptional cases they will overlook it, where it is necessary to protect the rights of an innocent, fair and bona fide purchaser against a contemplated fraud. This is a bill for the specific performance of an agreement by one who at law has no claims whatever upon the defendant, at least in his own name. Such a bill is always addressed to the sound discretion of the court, which must be governed by the circumstances of each case as it is presented. In the case of Lear v. Chouteau, 23 Ill. 39, this court said: “In order to induce a court of equity to enforce specifically a contract, it must be' founded on a good consideration, it must be reasonable, fair and just. If its terms are such as our sense of justice revolts at, this court will not enforce it, though admitted to be binding at law.” It may be added, that the complainant must show no oppression or unconscionable advantage, when he comes into a court of conscience asking for a remedy beyond the letter of his strict lights. He must not ask for a favor beyond his technical legal rights when he bases his claim to that favor upon a hard, oppressive, technical advantage. He must stand before the court prepared to meet its scrutiny without a blush, relying upon the advocacy of a well regulated conscience in his favor. Such must not only be his own position, but he must show that it is not unjust or oppressive to the defendant, to compel him to perform specifically. Let. us then examine for a moment the position of these parties respectively. Waiving the question of the division of the contract, the complainant, before he could call on the defendant to convey to him this land, was obliged to satisfy an obligation which secured to the defendant about four thousand dollars. He attempts to do this, not by paying him or any one else having a right to receive the money, the actual amount due, or to become due, on the contract, but he purchases the contract at a forced sale for one thousand dollars. This is the extent of his merit. The defendant, by Ms contract with D’Wolf, was entitled to receive about the sum of four thousand' dollars, before he could be asked, even by D’Wolf himself, to convey any portion of the premises. Now, what has he realized for this four thousand dollars worth of land? Absolutely nothing! His claim, or right to receive the money was sold (and upon the validity or effect of that sale we pass no opinion), to pay a forfeit. Nothing more — nothing for which he had received value. Now all of this may have been a strictly legal transaction. The defendant, by his own folly, may have frittered away his legal right to this money or to the land, but it is not such a transaction as should induce a court of equity to throw down the legal barriers which surround the defendant, and compel him to do more for the ease and benefit of the complainant than the strict rules of law will give him. Equity will never give the pound of flesh, although it is in the bond, but will leave the law to give its value only. We shall not compel the defendant to recognize a dividing up of his obligations under this contract, but shall allow him, without regret, to insist upon his legal rights. The decree of the court below is affirmed. Decree affirmed.